IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

FORD MOTOR CREDIT                     NOT FINAL UNTIL TIME EXPIRES TO
COMPANY,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,

v.                                    CASE NO. 1D14-5837

MICHELLE L. WILLIS,
SHERRY L. WILLIS, and
WELLS FARGO BANK, N.A.
f/k/a WACHOVIA BANK, N.A.,

      Appellees.


_____________________________/

Opinion filed July 2, 2015.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Michael J. Ingino of Moody, Jones & Ingino, P.A., Plantation, for Appellant.

Sherry Willis, pro se, Appellee. No appearance for Wells Fargo Bank, N.A.




PER CURIAM.

      AFFIRMED.

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.